Citation Nr: 1444729	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  10-46 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a psychiatric disorder, and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the RO considered the claim on the merits.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The issue has been amended accordingly.

In October 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  

The issue of entitlement to service connection for a psychiatric disability on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 1977 rating decision denied service connection for a nervous disorder.  The Veteran did not appeal that decision and no relevant evidence was received within one year of the decision; the decision is final. 

2.  An August 2006 rating decision denied reopening a claim for service connection for a nervous disorder.  The Veteran did not appeal that decision and no relevant evidence was received within one year of the decision; the decision is final.  

3.  The evidence submitted since the August 2006 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the        claim for service connection for a nervous disorder.


CONCLUSION OF LAW

New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for a nervous disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for a nervous disorder.  Service connection for a nervous disorder was denied in an August 1977 rating decision because the RO found that the evidence did not demonstrate that the Veteran's nervous condition was incurred in service or manifested within a year  of discharge from service.  That decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011). 

An August 2006 rating decision declined to reopen the previously denied claim as the evidence still failed to show the disability began in or was caused by military service. That decision also became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which notice of the decision was issued.  Id.

Since the August 2006 decision, new evidence has been added to the claims file that is material to the Veteran's claim.  Specifically, in written statements and during February 2010 DRO hearing and his October 2013 Board hearing, the Veteran went into greater detail of psychiatric symptoms and treatment during service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The newly submitted evidence relates to an unestablished fact, whether a psychiatric disability was incurred in service, and raises a reasonable possibility of substantiating the claim.  Thus, new and material evidence, within the meaning of 38 C.F.R. § 3.156(a), has been received and the matter is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

ORDER

The claim for service connection for a nervous disorder is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran has asserted that he was treated for a psychiatric disability in 1969 and 1970 at the Naval Hospital in San Diego, California.  The service treatment records presently associated with his claim file make no mention of such treatment.  However, historically, records of hospital treatment were sometimes stored separately from other records.  

Moreover, the Veteran has identified multiple VA medical centers which provided him with psychiatric treatment, records of which are not incorporated into the claim file.  Specifically, he reported being seen at the Hollywood VA outpatient clinic as early as 1992 or 1993.

Because it is not clear that efforts have been exhausted to obtain the records to which the Veteran refers, additional development is required.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

Finally, the Veteran has not been afforded a VA examination in this case.  The record reflects treatment as early as 1977 for a psychiatric disorder.  The Board finds that a VA examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Request relevant VA treatment records from the Hollywood VA outpatient clinic dated prior to March 2005, and from VA medical centers in Detroit, Michigan in 2004; Allen Park, Michigan from 1980 through 1989; Alexandria, Louisiana from 2005 through 2006; and West Palm Beach, Florida from 2002 through 2003.  If any requested records are not available, the Veteran should be notified of such.

2.  Request through official sources the psychiatric treatment hospital records that correspond to the care the Veteran reportedly received during service reportedly at the Naval Hospital in San Diego, California.  If additional information is required from the Veteran to request the records, such should be requested.  If the records are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.
 
3.  After the above has been completed to the extent possible and any additional records received have been associated with the claims file, the Veteran should be afforded a VA psychiatric examination to determine    the current nature of his disability and to obtain an opinion as to whether such is possibly related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is more likely (greater than 50% probability), less likely (less than 50% probability) or at least as likely as not (50/50 probability) that the Veteran's psychiatric disability (other than a personality disorder) arose in service or is otherwise related to service.  The examiner should explain the reasons for the opinions expressed.  If the examiner cannot provide the above opinions without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4.  After the above has been completed to the extent possible, the case should again be reviewed.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


